Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 1 of 20 PagelD #:1 NC
an

* : “th Naps § S cas “To shinh ow] QO he, (ot thon

ES) Sener
\

fommodor, — adk{gor RECEIVED

Re NOV 06 2019 g?
SF. Sandovaly 3 1079 , (OL. oS RTE

fon Be Lao 5 We OL
soft re eal Con lan)

Na: 19-cv-07327
Judge: Amy J. St. Eve
. ae Judge: Jeffrey T. Gilbert
(1) an, ~The Silvas slag wl MawN Ko. ~
hadard =. Wo On| or moe . Ven Couyt
H RY fion yn emis ° cal ave ron To Si Ou Nile
\\ Re Fagtis \ Fos} du ri. beh : As. hay

 

“TE. Faasongs”

——+—-

(2) Fiona» ocr Way \A80rn bond Hades: Trot “mani! le
ee. iB. Mo! yeoom SToXe had “Tp eded ies Th

ows Un§ “Tay dvend Tha Sorhrale’ “hiag ow Watt

 

P \o (ve Ravinso SS)
12. 1 ot”
 

 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 2 of 20 PagelD #:1

(3) ~ lawby.. Pian NY Mak, Tk het Los, § Pin

eon = Me CO kwilyan OM ce = folce
Kocontfabiliss an§ SRD. Hveton oO

Aa renal Neans

Pad Wo Sy Ll Where e IQ Ne mp AQQ S

OBian Body Kony as bcos | OS
‘yet ms Spree) O hy Person ANA

prop wT Was aslabos had Srchibsf 7M
|

V
, Vall Sab: Joni ote Tha, Nady OS ezine Loner was
A) Slt ro | rac Yor Ty ny eee AUC et ot

A ONToo1 Ne Ma “rt a 0. S Dun yan \ calle
N \ ; |
Xo ard 0 4 ~ Vo Hoo L Sih {4 he GINC y 08.

S bib Lads ‘ext word Vlas
C oe br yhia See \ gh bed)

a Qn ted Diese Now Was ee ean

Wenn NS xg | ef oe, dvr to Danville
Oman! SON Oy herr, Maghigence : and

or x shal ton

me oS ns hand. 219 a Keoass The

Mos (rola ons “$00 Lawn NS. Casny S18 NY.8.
Veer =e Cag9 ): O

 

~~

VO

 

 

 

>

 
 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 3 of 20 PagelD #:1

\ a a co
—~ C ; —— soos
Ay CN AL B,  \ rh
‘Os ‘Thormons. i Shosld OL \ whl (al | yn é ia | ee
J - \ Z L
J
Oo » aw \— . : C2
BxrhansiioRr o> Norn ny st ror] He r CLmk0 is T?0-
: ro

 

 

Qn and INQ akan \o he Co sys 1OinaNn

)

 

i
————

_ \ \ an
has Kam wihemes ys im bocardanet yo

 

Sl

\

cy \ \ rs hs ey
AQ AOC. Suc. 19 QT (e> O » r N ort _Layhoy snghon
ee Ne

\

 

 

ns,

CO) OS retoncn Dopad Pooc. wo +H

8 (Cambs 92) | ouns | lor * 209 sponet oh uenal

(02 yh TrroNaney . SQ coy respons)
—

: mK. a
dat 0d ‘ how \ GOrmr OLY ‘

|
<

a (_ ee Aah ~~ ta
G D \ An run. wn on E oan s
_ os a

pon
a lel Q 3 ap bss ny Aion aA ZOLO .

fo =
“ye \Bole exhibits Enclosed
. \

 

 
 

 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 4 of 20 PagelD #:1

aay

\ do 5 uh: vs LX, de

\ _ Noe
oo a LU de Sido

~\
 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 5 of 20 PagelD #:1

/ loa, ee 2 sh z= yo \ ~
( oO) Howie, Lncthar 2rason pililioney £ ae rus oy
p \ \ 7

\
TO gran) “This Mshon Yor Loa ts Ny 0 Nap
a SA

\/ ( |

= \

RGN ve gs 8 Nom jaan 1g The Yast aa

\
\

ae _
pa vponer has "0 ean ihe ders S As eg 0

« _'

0. i Ww jun Mi oh Mhor Ae af
| .

10 2 Sei Soh wrLOTY Me vamly 2 a

+ Qy.0 >
fo

 

 

 

Mot me~ tae Nhonot Yo Sx pond

\

PPro Sul 2 1-LA ub Ov olOl) .

: (2, Me ie 7 ERS Hos ne

maf Ban bal§ prior {ev Seo

(I) Pan v0s heasyed On

 

, q
lO) _
aN CF Ar ‘a
( : 5) P| un \ Nas S ho Wd \ \ dea oS
vas One day y“ prror

 

 

 

On Ory. oo Sah 2018 Winch
“T. shad

 

 

 

eR } :
LO \lhod rah, ba e "
\
~ has, 7 » Toriye _ kee re OY deo Coi]tsiis is One
\
wx Vat mony. e Lrasons Ah Y £ ut ronars Kno whedge
Uj O 3 ~
() Tm
Co
\ a ACN
(Sar Farqo's

PS, 4.0
 

 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 6 of 20 PagelD #:1
CY _GMer Sandoval Mhscondseh ves Sarah
(9. \ong}- \\\ and o< N. hed. Foal \iola =)

So, ~V-S. NS Morguaz = Pyrre BSS Ssh 155 165- ée
A 2 ?
Cul cr. eae. |

 

 

fa ss es a le mm XQ wi DT mo nth Ay nC ‘ ho unfifhos | ~ Ws
(A<) Oy

 

x

A C
for 3 Ss had [o8  pthtonur To Bale Shap
VT YT 5

ve . C = . fora ci \
hong. Was no \\ sno :

 

_ Sadubtt ic a Farsponse ifs Nom
~Vro AA. 8. op he aS \ _ Cu SOT TROL

M (byoched | \ | Sncldeod mareyo \
\C XO 7 Y J

 

\

ZS) Ba | manent vf * CteSdvurnat
(| 5 ) bs py Ra rs ho ™ y ni Re aN gS ONE VON.
' \ ¥

La Q
iS Sachi) a Whore by Slag ern Toner owWord
V

_

 

t

_ Yat C aT a Vy shes] 5 CO ONS Q KV Niow gant 0 I i ai WP
t— -
Re —— _ = >> —
me> To {uv ~ The ise, Plrase ae Thay bbe

No Sanh ond Bun ot Dre 1s On S vel (Gu LOB
. | ; 5

Isal Was § chad ut r4 ~ TO Co omminee On Oct. oO

——

 

 

\ eo { y=
KOs. Yo asd ney bel ba Orlay id
OO q

oO ao sf \ Mh OV.
Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 7 of 20 PagelD #:1

(4) Mowwovir. Preansy Rear Sandoval HE 1.079

 

is Seon WR Sasi torid Nong. and

May: tha QO. ie has S Lo SSBSSION WL MN l, call

 

\

Three GO The “Tin Body, f A eureutsea. Mages g
pr 1Son OM teal cLimps Sng © Mow
| | —

ae

 

 

—

\ doyarding h as WON ons wh
i P t

\

\
SO ar a Q tw by pet \\ (Quam Yo a8 Ses TS

Ye
rronw’ “rom

 

(15) Shall ung Th, 8S brent ond or See” The

Pape wi x prapeyc a Const. As
SS | od
\- Nt and OWN Nong Paghis folofione.
, OU
Panmorrse F MLON SY pt 9 pn LOY pe —
|
Ghiens Karey Terminals Voxppl ws VR he “Vhe
4 LL, x
_ hots? ng. ov Mlas\ Soevfardin "Qs , ol iat
1 Oo a
Lad. hod W\\O Ol ibe vba “Vo nvueligayt
’ 5 al | ,
Daag, “KeueT ont. oo Ternir 9. Soy.
\ -
Ae ~y 8. ey a é 9 81).

 

A oa
Sho Bufiva Sid |

Pa.6 XS
 

 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 8 of 20 PagelD #:1

, . * \ — ' - _
(6) Napa. Wale ase, Ar sponsible also Os Sovora\,

\

= = aU} »& & ,
drionr ‘Ranken x Ares At V2 es) and

\
}

 

\ ' a 2 oo
\ OMPLAYS Fevg singe . Jn ost ig LON Wes IQNor Q \

? / /

| | ( | D\ O
h \ a & ON ie XO a
Mrosgh TKS, aoa we Money ey. and
NA . 2
MON SS ONO, had DLO pret po | CO. Oo} aS and Fe-
| /)
U \

— \ a,
(AT) Cordod Sack Misco “onl on thal Soe Weer
- ee ee eT .
at i A C _— a,
oan bo QO Ly =r LO7 4 hho SM § rose INNO 2 00 ine

 

 

a Me \ nat |e
Baco| wSon ary 7 zal, and > Thora sora, Pe CINd La
CH}
th ~ oC ED : \ XA em”
O hor Gf O aed CL Was OU fs TOM — P.L12G
\ ~ \ “At a,

 

q

\

 

NS \ rs
iroduced a Mojon to “Ppress Hraming -

ft bona
a \
ONC ASTON]
Whe wy re - The Lorie VQ F a QASONS | te d¢
~ Saltson prays Tay thas v9 | aan iL ll

~\

Soe - host Q 45 Nat \ oO. Lala “| & nS
\ (oy

YOMMODOKY dag A8Or "2
> FILET AYR,
q SOLO e. ‘Moig

 
 

S oh Difeese 119-cv-07327 Document #; 1 Filed: 11/06/19 Page 9 of 20 Pagelbgz B eS

ILLINOIS DEPARTMENT OF CORRECTIONS
DANVILLE CORRECTIONAL CENTER

LEGAL / PRIVILEGED MAIL PROOF OF SERVICE

inmate Name: _‘ eet te eS ee TS Inmate Number:

Housing Unit/Wing/Cell: es sha Date:

 

 

|_| Privileged:

["} Express:

 

 

“linsured / Registered: _

 

Name of Sender: more

inmate’s Signature:

 

 

Officer’s Name:

 

 

Print Name
Return White Copy to Mailroom.

Distribution: Mailroom
: D
inmate Printed on Recycled oe oe Bote
oO

3.8

 
 

ILLINOIS DEPARTMENT OF CORRECTIONS 3
-Dp-Z/

78 e x [iSee] pay ore Document #: 11Pied 1708/19 Bage 10 of 20 Pee Lo

 

 

 

 

 

 

 

Sw OFFENDER'S GRIEVANCE 00009 2
Date: Offender: von Won nesses wa ID#: >< /
Dec ben LOLS (Please Print) Vo mmod OTe a wa or) ASF GYR
Present Facility: : . Facility where grievance ~
DPanwlly QO C . issue occurred: Danan \\e C C
NATURE OF GRIEVANCE: . Relvlayvon
7 Cv) SARA) P enishmlt]
~ Personal Property Be Nel Handling (1) Restoration of Good Time Ia ADA Disability Accommodation
Staff Conduct Dietary [] Medical Treatment HIPAA Mee ve Coles
[1 Transfer Denial by Facility [] Transfer Denial by Transfer ory FKother Gosaim att ZOr% Ry
[1] Disciplinary Report: / N, AL A
Date of Report / Facility where issued

Note: Protective Custody Denials may be grieved immediately via the local administration on the protective custody status notification.

Complete: Attach a copy of any pertinent document (such as a Disciplinary Report, Shakedown Record, etc.) and send to:
Counselor, unless the issue involves discipline, is deemed an emergency, or is subject to direct review by the Administrative Review Board.

Grievance Officer, only if the issue involves discipline at the present facility or issue not resolved by Counselor. g L of Ly

Chief Administrative Officer, only if EMERGENCY grievance.
Administrative Review Board, only if the issue involves transfer denial by the Transfer Coordinator, protective custody, involuntary

administration of psychotropic drugs, issues from another facility except personal property issues, or issues not resolved by the Chief

Administrative Officer.

Summary of Grievance (Provide information including a description of what happened, when and where it happened, and the name or identifying information

for each person involved):

Payrguant Jo S5O4.8L0 Orivant  Ssbmte Was grievance Ra-

na The Saaly—OMa\eoom Sigs who had Sov

y
quar ding K

) te |
tnQ— Speck ic OM alyaarn PolrcrL9 SEE main es "5 roper hy

[dGressed lo Dips Choe Admuistreton - Chiat ta
(shadlor Jay. Wet Gove alt LG LS wih Chicago AN@ 4p
“side : Mieddo cys GoC2a. How aver , Isto’ Aoceving—

Odors SS A Chiat Westonsee lo Conlact CPD Bortas

of ~hifex now Pears Berea Uo malowit \vog ae eubar

. LU V a
Relief nequested OACCOS gto “Whe Cows: Drv Eparsa wale of nd Ns od “VS

SSrngarded Moh Thal Puifaldhon Sor Exercising Peotachid Condust
Cis Co Noone: or | MailRoom S}aT Fusponsble Sor Sundung. Mar\ Ox!- '

4 Check onlly if this is an EMERGENCY grievance due to a substantial risk of imminent personal injury or other serious or irreparable harm to self.
oS + Depry Chite Westensu or Gr Lov asty ‘

IL
ID# Date

Offender's Signature

9 é LL oe oe (Continue on reverse side if necessary)

Ocal Odtooing Ma, Back lo _grivort wWithow} “So uow-

“may Counszlor Cgntac
Voyimeetent LEE «AS IGHAQ 42, 7 2018

 

 

 

Counselor’s Response (if applicable)

Date ‘
Received: < / / / / / Oo (-] Send directly to Grievance Officer {-] Outside jurisdiction of this facility. Send to
Administrative Review Board, P.O. Box 19277,

Springfield, IL 62794-9277

Response: S pole bd tA Mar! fooM.S ceva and She
Sai ol "hed the US fostal'Senve Sent

V0 Le le dierbackanst Lei lle CC

 

 

 

Wi leove | Le 2 fh de

Print Counselor's Name . YS (7 Counsetor's Signature Date of Response

 

 

 

EMERGENCY REVIEW

 

 

ote IL AY sc ctam

|Received: /. / = /. "Is this determined to be of an emergency nature? Ane expedite emergency grievance
No; an emergency is not substantiated.

Offender should submit this grievance

in the normal manner. :

Date

 
   

CD \ Chief Adhni ive Officer's Signature

 

 

 

Distribution: Master File; Offender - Page 1 ‘ _ \
Ge of, PI, MO

DOC 0046 (8/2012)

AM

 
 

 

~ ge

Case: 1;19-cv-07327 Documeftt #/1FIRd: 11/06/19 Page 12) oO PaeiDl¥s
NOHO?

4, ao A ILLINOIS DEPARTMENT OF CORRECTIONS
OFFENDER'S GRIEVANCE (Continued) |

 

 

tO9 LG S54:C1 Mpenpiad lo

oS otdocn or © _a.3TON moa hon. \ih Fugly By ie oe

Cidaace 5 3 | olin. - ‘Yol wank Rash DoF I maprsbn =

mont. (Sox Doe oly a Jacks SOT“ NO’: LARS Ss) Sad Corres —
f Ky - ned witho sy any. “Awaseo nable

po wACO Was |
adahansh ‘No "a Neg haat e pindtog ical QOaN,. S Ag

yy Te ne Vs. Raa. ABR _ SS O81 “le: Fodvere ov Oh
Jhvarting oN Se_O Latha to. Chicago ON year AC OO.

E. h. ' Was Q Sal lation oN 8Grvefany! © \.8.C =

ONSTIN ond LS! Iernd. Fugit “Yo  Accass
“Tne Conn AS. Const. EIN Aga Golahan Aisa:

The Stole ee has On Nobee_o pe Se prrosucTyan
On Athis Claim. Moxeovar Zi ros ba Wall aged

“Wat Gy vwva a has AM Leap} i yo X* allow Wie a
ly sch 10NsS —hat Chu _W ws Vasat Ovdared ~Warely_
obtang CPD Burros oe fer aa\ KANours. WNowkanl ar

FW O slats on ths postion Or fon ths ponder neg
8 anAnow ns Newt holoss Thora t¢ Some
AsVhor hy On Ths pavticslor Wipe owe Mise
Conducr sen, ICI nap e1| its, ack CAD S3f La7vzq 1si2-
~ that * EW larSerence

s_ Gilly Cw Roos) Holding”
\ if Oe ee Kecass \by STATE AG &ENIS |

cifla. Vas righ
WO Concad\ ~The ite “Saore. bos

“he itishodal
Ou rey bn may Ibe Kehvonable As oO” apr

chon af Conshifstiona Pa ghis’ Stiga scat We Whe
ZASGxamenhooad Horida! wae Mpos | qa Cyim-

crn cesta
Way ans palide LNT” _ TRE OSS val 3 Mscondueh
gh OSS Gs! TRvs "(he —_Thwor nrg. ~S- “Ths |

Ypox esl ax se dul Wig enes. may. _ Sat ov She.
SSS Sway e pehtions © and ahs Nig. oN Y Deowmunits,

Soa. AVN). 9.0L 1907 (eY(ad : Dobville Come. Cle. Bale
Dak aranis. Keeess “To ~ Whe Co~wls By. Way of

Corrospcddende. Mas, Aden ngsastlovt as! ya why
&ach U predicattes one \gnov ad

By! mail Roo me Tis.
Mer tater, prisoner Corvtspondanct Coa Be lracec
Back “To ' Andover VAMLS. = had nn Brrson Slat

Rather = “hs “lottere ” We Would mot Be B |-
gss ad with (Re Ho a Sarre prurzs “tle “\Vhe a ~last—

meee eke End x Greene e..

 

 

 

 

 

 

 

 

 

DOC 0046 (8/2012)

Distribution: Master File; Offender po AoP2 Page 2
; \, .

. | Printed on Recycled Paper :
 

 

* “~ Case: 1:19-cv-07327 cument #: 1 Filed: 11/06/19 Pade41@ of 20 P eID “h _
E S¢: 1:49-cwp7327 Dopument: GeAgof 29 Pavel yc

 

 

 

 

aS |
4, « * _| ms et See )
SX] > |} oe 1D ot
Date Received: 2/7/19 Date of Review: 4/30/19 Grievance #:92 L ( w S ]
Committed Person: Jackson, Commodore ID# R59842

Grievance Response: #92-- mail returned to offender --GRIEVANCE RESPONSE-- Grievant states that he tried to send out a
letter and the mailroom returned it to him(Jackson). Offender states the letter was returned without any reason as.to why it was

being returned.

Relief Requested: Access to the courts. Reimbursement of the funds used to forward the mail. That retaliation for exercising
protected conduct end. Name of mailroom staff responsible for sending mail out. That Counselor contact Deputy. Chief

Westensee.

Reviewed: Mailroom Supervisor Yerem states that the letter was sent back by the US Postal Service and not by this facility.

Recommendation: Based on a review of all available information this grievance officer recommends this grievance be Denied.
Per Mailroom Supervisor Yerem, the letter was returned by the U.S. Postal Service abd not this facility.

  

: (4
er's Signature

Print Grievance Officer's Name Gfievance Offic
(Attach a copy of Committed Person’s Grievance, including counselor’s response if applicable)

 

 

 

Chief Administrative Officer’s Response

Date Received: / MAY / Y wits
| concur [-] | do not concur [-] Remand

Comments:

 

 

 

 

Lem

ae
(ey | S114
Chief Administrative Onipare signature . Date

Committed Person’s Appeal To The Director

 

 

 

 

 

| am appealing the Chief Administrative Officer's decision to the Director. | understand this appeal must be submitted within 30
days after the date of the Chief Administrative Officer’s decision to the Administrative Review Board, P.O. Box 19277,
Springfield, IL 62794-9277. (Attach a complete copy of the original grievance, including the counselor’s response, if

applicable, and any pertinent documents.)

 

) y
bnntecteuc (fy LEIS SGA. May Pity R047

~ Committed Person’ Sjgnature UC , Date

ye

 

 

DOC 0047 (Eff..10/2001)

Page 1
(Replaces. pc. 5657)

Distribution: | Master File; Committed Person

Printed on Recycled Paper

 

 

 
 

 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 13 of 20 PagelD #:1

 
 

 

Case: 1:19-cv-07327 Dotumérnacar Filed ibies/79 Page 14 of 20 Pagelp G1 LX oF LS
Inniate Id:|[R59842 Ret Form ind]
‘Name: _|JACKSON, COMMODORE Modify Ind:|| >|
Chair Code:|[DAWH ~| Deny ind:|| =|
Grv Type:it | Favorable ina:{[ |
Grv Code:[MAILROOM =| Deferred ind:|[ >|

Receive Date:||05/31/2019 Moot ind:|| ~|
Hearing Date:|[00/00/0000 Grievance Number:92

ing |ooro0/0000 Incident Number: ||
Grv Loc:| DANVILLE cc | Incident Date:| 00/00/0000

Hearing Loc:||DANVILLE CC >| Incident Inst:|j y|
Date Receipted:| 06/04/2019

Comments:| GRV# 92 DTD 12/7/18 GRVS MAILROOM SENT OFFENDER'S LETTER TO BE MAILED OUT
BACK TO OFFENDER WITHOUT AND EXPLANATION

 

 

 

 
 

(Case 1ps-cv-97927 Docutiignt#: } Filed: 11/06/19 Page 15 of 2b-PagelD¢: ILS

— mM ARA RD, RR OT ee ff UT

MULT DV |e |
rN

ls |

ST

U.S. Department of Justice

 

Criminal Division

 

Washington, DC 20530-0001

February 27, 2019

Commodore Jackson #R-59842
PO Box 112
Joilet, IL 60434

Dear Mr. Commodore Jackson:

Thank you for writing the Attorney General. We have been asked to respond to you on
his behalf.

Please understand that the Department of Justice can assume jurisdiction only when there
has been a possible violation of the federal criminal statutes. From the information you
provided, we are unable to ascertain whether any violations of this nature have occurred.

If you have reason to believe there has been a violation of the federal criminal statutes,
and you have more specific evidence, you should contact your local Federal Bureau of
Investigation (FBI) office, which is the investigatory arm of the Department of Justice. Ifthe
facts warrant, it will conduct an investigation and present the results to the appropriate United
States Attorney's office for a prosecutorial evaluation. In the event any inquiry conducted by the
FBI uncovers evidence of a violation of federal criminal law, the Department of Justice would be
advised.

Additionally, the Department of Justice has no supervisory authority over local law
enforcement. I suggest that you make your complaints known to the mayor or members of your
city council, and perhaps the state's prosecuting attorney as well.

Again, we thank you for writing the Attorney General. We hope this information is
helpful.

Sincerely,

Correspondence Management Staff
Office of Administration

Reference Number: $SB300687871
For further correspondence please email criminal.division@usdoj.gov. Should you wish to
speak to a representative please call (202) 353-4641 and provide the reference number.

L 2 g fe S ae
 

 

7

,—

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 16|of 90. Pdgafb #t TLS

AS URE) UG ny

 

 

Mtprnal Sctrael Ndkgan xin Tan. Nolleuar NQ 9 ladfischons?

 

 

2)

SU FS “No INSSvac To Now Dise, AE /

 

 

 

=,

CaN eb. Son age “Whore spon. i

 

 

 

Ig" Bn vey Canpiachment Thixaby.

 

(5)

(a es os Saheleeiy Te man 42

 

“Mi NG Ming OSicors Presinse, 0

 

 

 

That Tash Sing. Scars ‘hee KOE 3
RL ENE ey lo Qo Rosen in| Glenpiachmen|

 

—TWhureby shSting Blame ang ond Bess:

 

ponsiblify of Npoertt ONS cers.

 

 

( Dye fo Noo Swpprissron vasa mo Molion:

 

“To. Cfodpuach SRat. Sandova\e Th mony |

 

Fisgwordin ag a“ Ce, a Contiagl Cardy. ©

 

 

 

Costs om P ecgadencte bain Svof.

 

“Toshithony: and _ Keto’, position o

 

 

 

V
Bat "0 6p ras9 Nearing ranserishs

 

sbsey bo) 4 F

fa. 1 eae 22 a Lerrion Sikes

 

 

 

 

fig alo lbs
Dy oka.

Commodore Nnoaan

 
Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 17 of 20 PagelD #:1

 

ao Cc. So. c
— ae
Vay ¢ Vemmadone atten. 0 kureby’ Jaglere ty Aes D hin
— ~~ — ——— \ ~< & es)
hat the roll owing IW dv mot ON Vi Ya Las AX Ma Ry \9
ae A Cc “tS KK XL c Qi \ \ _ Kat . \
Wh Gand ordre a. Abe jonce Kn. Ix Sache?
\ , \
Ly——HW ke Ge MM 2. ( = aL
(| y wre es Pry rung sja as in The Kachis: Mohion Soke
‘ =" 5 - ee Gress - VA
Lrosla, > 4s pan Ol. Rate Msnss - og L708 plas] re
~ \ed nd Corned] \
\ _
Ko ort oy, 1 os Lig
2) Ss)" ML \Vorimodore HOlk2SOR Nad No} BL SRownNn
—- « ah TF
(\ (deo = sah Oo L> Oe ie ork brian We os

@ Rommanod. \

(31 YT Yommodera, _dashson had Sain roo

e . A
Sartfowal er LO 79 “© in FO g9V 99 1rorL OO 2 URN OW ue
LRT =z is Cam bras

| T. Vv
rr by \ wm | ay Las War 20, g0C
(GSe5s

“ey. = Surioxt Sandor Wa pina ally eS PONE ~ What Crary
— a g sae \ =
’ Lotion Jb havvin tS Ted oS Cow \ ot to Wie Poaos>
XU "ye fA 4 “CO nOW| Wadon anc By

 

 

U0 dW B10jo-;

pabpeymouyoe sem JuaWNU}SU! Si4,
jo Anos ; OFFICIAL SEAL
RYAN RUSSIAN

q

4

SHOUNI| $0 YEIS $
. NOTARY PUBLIC - STATE OF ILLINOIS

“"Y COMMISSION EXPIRES:08/16/23

State of Illinois
County of (crf ren DAA AARAR ARRON
rament was aCKNOW ge
“a ;

74.45 oF LS

 

 

 

 
Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 18 of 20 PagelD #:1

See XY Thabo

Woe ov Aerimilf on

ROA SA In ice

That GL Nommodors yartisor, do hirebs dagen ind Ate
~ That hn Nollow ne nidyrna ion Wp t Morty Ky

Tb an Cometh ag Supffance and in ag |

(Yh + Caslos of Wit ts Savor iS Motio ay

\

Lahn to Selo Gah Sah) Faghls Conplacl
O} f \

(2 +) Above Motion Now rove... 18 ww ee Gaga Nong
\ | J O

< I\Qy ok Ma Eo a Cornet
=
(2)

Msc taftibe (2 Fagne) ahd |
Dre. Th oe

(S) Geweina) Rang F2esponse

Patod . Ker SOrn LO af

4) hss mania lvator Fieve Boards

a Ra Ons 2
(S ) 1.8, Dept. Se Juvhver ei
" 3 SB S00G878 7.
: (6 ida Dated : Sepl- Gr wc2.0\8

<TH ef mM eh PALA LO 7 od Mahon NN 8 j % x 7
ys °o y Los > AN ON [> ocum anh 2 i % ' 4. (
On “This GO \ ay SO ZOLG TST WS. D SSeS ae ia Were Ma Wed
Lene Ay Goddy thes DOSS yo. at Sayeth. Wary ght. - ‘S. Dige Born

U ocd
(3 Tels The, Silom A>Doex mane het \oshad

 

SOAP ODD PDAS
> OFFICIAL SEAL ;

RYAN RUSSIAN
* PIC - STATE OF ILLINOIS
“ON EXPIRES:08/16/23

4
4
4
4

 

    

State of Illinois /
fm Tte

To ree
This instrument was acknowledg

sl et err
boFA - P3 Leu

a , ~~

 
 

Case: 1:19-cv-07327 Document #: 1 Filed: 11/06/19 Page 19 of 20 PagelD #:1

\
Utes S| \o: “TRS PONY | Rong)

Lou \

op Or Re ve ss a
2 + Sat)
ve ao SR hm bot ey

=

ae a iN ‘ A L Vor . ~ \ 3 rns x
ens Wat oN \ he YS Cs el \ .

Sarosed 3 Kon’ Van aS \ Sian 4.00 M ape a
Loan ta oO

4 CY’
Np NY

gerne \ +, (

WVOND lo “NX J Ou. Lota ANY + aor) § yom Noun)
> SS re * \ - yY 3 ua) A r+ | y |

Svrd os 60. FU. SWNT OA ald .

oP

he

a
al

8 \ory Pa wren

. . 4 -\ KEM LAP ES Ey SUL Tisebal ;
\ : “/ . On Re Ing Sa KS Seri
|

 

 

dag \O ) Nand Wat Lom OM. Ne Se aus
{song ” X
“amos Soov Vd > The 1d dvate Polos
TF TO

 

Mg

\ ae nse
\ oO nek m 0 Ross Q. sayy 7§O%?
= feb r 2? DO gq e Ay Xo

S 8 Xo O @. Nowt Ss
os

- B 3 is
\ .
iN i Nefion ond | oO. kK Copy. o> Woh

 
Psfeeldsdtb ead tt
PP er Hb le la ly

Same

\
* oy Se 7 -
\ a ae ee \ 2 \
gee eas v\ U \ AUNOD LOMISId'S'N HATO ony
\\\ O!NMA’D SVNOHL cul9 Noy _-
a pe 290A ee PM oo
i ei o j UN a 2
~ df

: = Va <7
oY NN LC) o

M4404 a .
\s ee _ KOY | Ur 8 ae tig.

\
| ng
“la ‘ ee ae a
ee TULA SOND :
a 9Ag ae Ol Ens ROM
3S PQsi5
ZE20-a>. aD

Ash Ou ve 1) snlole 9 SS : “ |

oo a

01-6 102/90! Lb

TT LU co

a : vo) oe ae 2
Ae N 8 OVS
hoe <* A aes
AN SpLto ) Vwi]

io ee

ee
- MN

s : =
EN OS ISG ys
0 Cf oO . J §X0 a O Ly ey of . Lys O x

 

 
